Stiles, J.
(concurring). — In this case there is a stipulation on file which shows that all of the statutory steps leading up to the acquisition of a right-of-way for the ditch have been regularly taken. The appellant shows that it is proposed to have the ditch run across a portion of his land. The sole question for decision, therefore, is whether or not the right-of-way could be acquired across his land in the manner provided for by the statute without affirmative condemnation proceedings.' I hold the negative, and therefore concur in the judgment of the court. As to whether the act is valid in other respects or not, I do not pretend to decide.